Citation Nr: 0801656	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  01-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral foot 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968, from May 1970 to May 1973, and from August 
1973 to August 1977 with additional service in the Tennessee 
Army National Guard.
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for bilateral foot 
disabilities.  The Board remanded the claim for additional 
development in February 2007.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's bilateral foot disabilities were incurred in or 
aggravated by his active service or manifested to a 
compensable degree within one year following his separation 
from service.


CONCLUSION OF LAW

Service connection for bilateral foot disabilities is not 
warranted.  38 U.S.C.A. §§ 1110, 112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2003, February 
2006, and February 2007; a rating decision n May 2000; a 
statement of the case in August 2000; and supplemental 
statements of the case in February 2004 and August 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the September 2007 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b) (2007).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995) (presumption of aggravation created by 
38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 228 
(1991).  Temporary or intermittent flare-ups are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwisnki, 1 Vet. App. 292 (1991).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran's service medical records include a January 1966 
enlistment examination report which indicates that a clinical 
evaluation of the feet revealed pes planus NCD (not 
considered disabling).  Clinical evaluations of the feet done 
in July 1966, May 1970, July 1970, August 1970, December 
1971, November 1972, February 1973, August 1973, and April 
1977 were normal.  In addition, the veteran denied having 
foot trouble in reports of medical histories dated in January 
1966, July 1966, December 1968, May 1970, August 1970, 
February 1973, and August 1973.  A May 1975 note reflects an 
impression of plantar's wart on the bottom of the left foot.  
In August 1975, he was treated for a wart on the left side 
and posterior portion of the right foot.

Private medical records dated in January 1993 reflect 
treatment for bilateral heel pain, with right heel pain 
greater than the left.  The left calcaneus had a possible 
bone cyst superior and anterior to the medial tubercle of the 
calcaneus.  His condition was diagnosed as bilateral painful 
feet, right foot plantar fasciitis, and right heel bursitis.  
Treatment included steroid injections of the right heel.  He 
was later diagnosed with lymphedema of the right ankle, for 
which an una boot was prescribed.  In February 1993, he was 
diagnosed with bilateral pes cavus foot type and depressed 
metatarsal bone.  In February 1994, orthotics were 
prescribed.  In October 1994, diagnoses included right foot 
plantar fasciitis and right heel bursitis.
In November 2000, tiny nodules on the plantar aspect of the 
feet were found which the veteran reported were present for 
several years.  He then complained of sharp nail-like pain 
coming up through the bottom of his foot onto the arch.  He 
also experienced tingling and numbness in his feet.  On 
examination, there were palpable spurs on the right great 
toe.  Tiny nodules were noted in the plantar fascia of both 
feet, more prominent on the left than on the right.  X-rays 
revealed hallux rigidus with large dorsal exostosis on the 
right, with some mid-foot arthritis.  The assessment was 
diffuse plantar fibromas (very small), plantar fasciitis, and 
hallux rigidus.

In August 2004, he presented at a VA medical center with 
complaints of bilateral foot pain.  While he indicated that 
he had lymphedema of the right ankle, the same was not found 
on examination which instead revealed mild ankle fullness.  
Diagnoses of right heel bursitis and plantar fasciitis were 
reflected in the report, but were not found to be current 
problems.

On VA examination in March 2006, the veteran related that he 
started to experience pain on the bottom of his feet in 1970 
or 1971.  He stated that he begin getting cortisone shots in 
both heels over two years ago and that plantar fibromas 
removed from the bottom of his left foot in 1990 had 
returned.  He indicated that his bilateral foot pain was a 
result of the fibromas.  An x-ray examination of the feet and 
calcanei revealed moderate degenerative changes seen at the 
right first metatarsophageal (MTP) joint.  Mineralization and 
alignment were normal.  Mild plantar calcaneal spurring was 
seen on the left.  No other significant arthropathic or 
enthesopathic features were identified; acute fracture and 
subluxation were not seen.  The impression was moderate 
degenerative changes involving the right first MTP joint and 
mild bilateral plantar calcaneal spurring, right greater than 
the left.  The veteran was assessed with right hallux 
limitus, bilateral plantar fasciitis, bilateral pes planus, 
equinus, calluses, bilateral plantar fibromatosis, and 
bilateral peripheral neuropathy.  The examiner opined that as 
the veteran was found to have bilateral pes planus on 
examination in January 1966, prior to his entry into service, 
it was reasonable to conclude that his pes planus was present 
throughout his periods of active military service.  The 
veteran however, did not complain of foot problems on his 
entry into service, or during his periods of active military 
service.  Based upon a review of the veteran's records and an 
examination of the veteran, the examiner determined that the 
veteran's pre-existing pes planus was not permanently 
worsened while on active duty beyond the normal and expected 
progression.

The VA examiner also determined that the veteran's limited 
ankle motion more likely than not contributed to his 
development of pes planus, plantar fasciitis, hallux limitus, 
and radiographic heel spurs.  The examiner explained that 
individuals with decreased ankle joint motion have a higher 
predilection of developing pes planus and plantar fasciitis, 
as a result of pronation in an attempt to increase the 
available ankle joint motion.  Increased pronation results in 
hypermobility of the first ray, which may lead to the 
formation and progression of hallux limitus.  It was more 
likely than not that the veteran's first ray elevatus 
contributed to his hallux limitus, in the absence of any 
direct trauma.  In a March 2007 addendum to the March 2006 
opinion, the VA examiner explained that while the veteran's 
limited ankle joint motion pre-existed his active service, he 
could only speculate as to whether the veteran's limited 
ankle motion was a congenital or developmental disorder.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran's service medical records are void of findings, 
complaints, or symptoms attributable to limited ankle motion.  
With the exception of pes planus, a January 1966 enlistment 
examination report reflects a normal clinical evaluation of 
the lower extremities.  Accordingly, the veteran is therefore 
entitled to a presumption of soundness with respect to any 
ankle disability.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & 
Supp. 2007).

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
the March 2007 addendum to the March 2006 VA opinion, the 
examiner opined that the veteran's limited ankle joint motion 
did pre-exist his active service.  Accordingly, the Board 
therefore finds that the presumption of soundness with 
respect to the veteran's ankle disability has been rebutted 
by clear and unmistakable evidence that, at the very least, 
the veteran's limited ankle motion existed prior to service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
ankle disability was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003.  In March 2007, the 
VA examiner opined that the veteran's limited ankle joint 
motion did not undergo a permanent increase in severity 
during service.

The post-service medical records show that the veteran did 
not seek treatment of bilateral foot an ankle disabilities 
until over fifteen years after separation from service.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  While the competent medical evidence 
shows that the veteran now suffers from bilateral foot and 
ankle disabilities, the evidence does not show that the 
disabilities were incurred in or aggravated by service.  In 
addition, while degenerative changes of the right first 
metatarsophageal joint were found on VA examination in March 
2006, the competent medical evidence does not show that 
arthritis manifested to a compensable degree within one year 
following separation from service.  Furthermore, there is a 
competent medical opinion that the veteran's bilateral pes 
planus and ankle disabilities did not increase in severity 
during his service beyond the natural progress of the 
disease.  There is no contrary opinion.  In the absence of 
competent medical evidence linking any current bilateral foot 
or ankle disabilities to service, service connection must be 
denied.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and his 
disabilities.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his own 
assertions do not constitute competent medical evidence that 
his bilateral foot and ankle disabilities began during, were 
aggravated during, or are a result of, service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a bilateral foot disability was incurred in or 
aggravated by service.  The competent medical evidence shows 
clearly and unmistakably that the veteran's bilateral foot 
and ankle disabilities pre-existed his service and the 
evidence indicates that they were not permanently worsened, 
or aggravated, in service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  Therefore, service connection for bilateral foot 
disabilities is denied.


ORDER

Service connection for bilateral foot disabilities is denied.

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


